PEARSON, J.

                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


JAMES JAMISON,                                     )     CASE NO. 4:19-CV-2421
                                                   )
                Plaintiff,                         )
                                                   )     JUDGE BENITA Y. PEARSON
                v.                                 )
                                                   )
BUREAU OF PRISONS, et al.,                         )     MEMORANDUM OF OPINION AND
                                                   )     ORDER
                Defendants.                        )     [Resolving ECF No. 7]



         Pending before the Court is a Rule 12(b)(6) motion for dismissal filed by Defendant

Bureau of Prisons (“BOP”) and individual Defendants Andrew Schumacher, Dr. J. Dunlop, and

Jane Barnes (collectively “Defendants”). ECF No. 7. Plaintiff did not file a Response and the

time to do so has passed. For the reasons that follow, the Court grants Defendants’ Motion.

                                           I. Background

         Pro se Plaintiff James Jamison brings a Bivens1 action against Defendants, alleging they

violated his right to refuse medical treatment while he was incarcerated at a BOP facility. ECF

No. 1.

         Plaintiff arrived at the Federal Correctional Institution, Elkton (“FCI Elkton”) on

February 26, 2019 and was housed there until September 5, 2019.2 Id. at PageID #: 6. Upon his


         1
        Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.
388, 397 (1971).
         2
        On September 5, 2019, Plaintiff was released to a halfway house in Ohio.
According to the BOP’s online Inmate Locator, he was released from BOP custody on
                                                                                 (continued...)
(4:19CV2421)

arrival, Plaintiff informed medical staff that he could not tolerate NPH, the type of insulin FCI

Elkton had available for diabetic inmates. Id. Plaintiff subsequently refused to take NPH,

claiming it caused negative reactions to his body. Instead, Plaintiff requested 75/25 Humulog

insulin---a medication he had taken for ten years prior to incarceration. Id. at PageID #: 7.

Eventually, Plaintiff received approval to take 75/25 Humulog. Id. at PageID #: 8. Plaintiff

alleges that on March 8, 2019, his first day taking 75/25 Humulog while at FCI Elkton, he

suffered a negative reaction. Id. at PageID #: 8-9. He thereafter refused to take the 75/25

Humulog.

       Plaintiff alleges that the three individually named Defendants, all members of FCI

Elkton’s medical staff, provided him with a refusal of medical treatment form and placed him on

medical hold until Plaintiff agreed to take some form of insulin to control his diabetes. Id. at

PageID #: 7. Plaintiff states that the hold, in effect, blocked his transfer to a halfway house

where he could serve the remainder of his sentence. Id. at PageID #: 8. On April 26, 2019,

Plaintiff agreed to begin taking the 75/25 Humulog insulin as requested by medical staff. Id. at

PageID #: 21. The medical hold was lifted the same day. Id. Plaintiff states that he filed two

administrative remedies against the individual Defendants, however, the process was not

exhausted because of his upcoming release date. Id. at PageID #: 2.




       2
         (...continued)
December 3, 2019. Inmate Locator, Federal Bureau of Prisons,
https://www.bop.gov/inmateloc/.

                                                  2
(4:19CV2421)

       Plaintiff alleges that the individual Defendants, by refusing to remove his medical hold,

forced him to take diabetes medication in violation of his 5th, 8th, and 14th amendment rights. Id.

at PageID #: 22. Plaintiff seeks monetary relief totaling $48,000,000. Id.

                                        II. Legal Standard

       To survive a Fed. R. Civ. P. 12(b)(6) motion to dismiss, the plaintiff’s complaint must

allege enough facts to “raise a right to relief above the speculative level.” Ass’n of Cleveland

Fire Fighters v. City of Cleveland, Ohio, 502 F.3d 545, 548 (6th Cir. 2007) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Fed. R. Civ. P. 8(a)(2) requires only that a

pleading contain “a short and plain statement of the claim showing that the pleader is entitled to

relief.” However, “a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’

requires more than labels and conclusions, and a formulaic recitation of the elements of a cause

of action will not do.” Twombly, 550 U.S. at 555 (citing Papasan v. Allain, 478 U.S. 265, 286

(1986)). A complaint requires “further factual enhancement,” which “state[s] a claim to relief

that is plausible on its face.” Id. at 557, 570. A claim has facial plausibility when there is

enough factual content present to allow “the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

When a claim lacks “plausibility in th[e] complaint,” that cause of action fails to state a claim

upon which relief can be granted. Twombly, U.S. 550 at 564.

       When ruling on a Rule 12(b)(6) motion to dismiss, a court may consider “documents

incorporated into the complaint by reference, and matters of which a court may take judicial




                                                  3
(4:19CV2421)

notice.” Solo v. United Parcel Serv. Co., 819 F.3d 788, 794 (6th Cir. 2016) (quoting Tellabs,

Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007)).

                                          III. Discussion

       Defendants seek dismissal of the Complaint on three grounds: (1) Plaintiff did not

properly serve Defendants pursuant to Fed. R. Civ. P. 4; (2) Plaintiff failed to exhaust his

administrative remedies; and (3) Plaintiff failed to state a claim against the BOP.

       A. Service

       Defendants first argue that Plaintiff failed to properly serve the individual Defendants and

also failed to serve BOP. Therefore, failure of service and lack of personal jurisdiction warrants

dismissal of the Complaint. The Court agrees.

       Rule 4 of the Federal Rules of Civil Procedure requires a plaintiff to perfect personal

service on each federal employee subject to suit. See Fed. R. Civ. P. 4(i)(3); Fed. R. Civ. P.

4(e)(2). This rule applies in cases involving Bivens claims. Harris v. City of Cleveland, 7 F.

App’x 452, 455 (6th Cir. 2001). Without such personal service, a district court is without

jurisdiction to render judgment against the defendant. While Plaintiff attempted to serve

individual Defendants Schumacher, Barnes and Dunlop at FCI Elkton, their place of

employment, this method of serving Defendants is insufficient to meet the requirement of

personal service. See Ecclesiastical Order of Ism of Am, 845 F.2d 113, 116 (6th Cir. 1988). The

fact that Defendants may have notice of the suit is immaterial. See id. Also, the docket does not

indicate that Plaintiff attempted to serve the BOP by serving the United States Attorney for the




                                                 4
(4:19CV2421)

Northern District of Ohio and the United States Attorney General as required under Fed. R. Civ.

P. 4(i)(1). See ECF No. 6.

       Accordingly, Defendants’ Motion to Dismiss is granted insofar as it relies on a defense of

lack of personal jurisdiction and failure of service.

       B. Administrative Remedies

       Defendants next contend that Plaintiff failed to exhaust his administrative remedies and

that, as a consequence, his Bivens claim must be dismissed. ECF No. 7-1 at PageID #: 88.

       The Prison Litigation Reform Act (“PRLA”) provides, “No action shall be brought with

respect to prison conditions under . . . Federal law . . . until such administrative remedies as are

available are exhausted.” 42 U.S.C. § 1997(e)(a). The exhaustion requirement “applies to all

inmate suits about prison life, whether they are involved in general circumstances or particular

episodes, and whether they allege excessive force or some other wrong.” Porter v. Nussle, 534

U.S. 516, 532 (2002). “[N]o unexhausted claim[s] may be considered.” Jones v. Bock, 549 U.S.

199, 220 (2007). Even if the prisoner may not obtain the specific type of relief he seeks in the

administrative process, he must still exhaust his administrative remedies. See Porter, 534 U.S. at

520; Booth v. Churner, 532 U.S. 731, 734 (2001). “This requirement is a strong one. To further

the purposes behind the PLRA, exhaustion is required even if the prisoner subjectively believes

the remedy is not available . . . and even where the prisoner[ ] believes the procedure to be

ineffectual or futile.” Napier v. Laurel County, Ky., 636 F.3d 218, 222 (6th Cir. 2011) (internal

quotations and citations omitted).




                                                  5
(4:19CV2421)

       It is evident from both the face of Plaintiff’s Complaint (ECF No. 1 at PageID #: 2) and

Defendants’ Motion that Plaintiff has failed to exhaust his available administrative remedies, as

is required before a prisoner may bring a Bivens claim in federal court. 42 U.S.C. § 1997e(a);

Lavista v. Beeler, 195 F.3d 254, 256 (6th Cir. 1999). The BOP’s Inmate Grievance System

requires a federal prisoner to first seek informal resolution of any issue with staff, and then to

institute a formal grievance with the warden within twenty days. 28 C.F.R. §§ 542.13, 542.14(a).

If the prisoner is not satisfied with the warden’s response, he or she must appeal to the

appropriate regional office within twenty days, and if unsatisfied with that response, to the

General Counsel within thirty days thereafter. 28 C.F.R. § 542.15(a). Defendants argue that

while Plaintiff filed two administrative remedies regarding his allegations in the Complaint, he

did not exhaust his administrative remedies, depriving BOP the opportunity to address the

grievance and the Court a proper administrative record. ECF No. 7-1 at PageID #: 89. In

support, Defendants have attached to their Motion a declaration of Marisa Nash, Attorney at the

BOP Northeast Regional Officer Consolidated Legal Center. ECF No. 7-2. In her declaration,

Nash attests that Plaintiff filed two administrative remedies, both were denied, and he has not

appealed the denial of either administrative remedy.3 Id. at PageID #: 94-95.

       Plaintiff argues that he will be released before his administrative process is complete and

suggests that his release from FCI Elkton should excuse his failure to exhaust his administrative


       3
         Plaintiff’s two administrative remedies concerning the allegations in his
Complaint were denied by the Warden on May 23, 2019 and June 6, 2019. ECF No. 7-2
at PageID #: 95. Plaintiff had 20 days after each denial to appeal to the Regional
Director. Plaintiff was incarcerated at FCI Elkton until September 5, 2019 and thus had
adequate opportunity to appeal.

                                                  6
(4:19CV2421)

remedies. ECF No. 1 at PageID #: 2, 19, 22. Plaintiff’s argument is unavailing. The Sixth

Circuit has held that a complaint is subject to the PLRA’s exhaustion requirement even if the

plaintiff is later released from incarceration. Cox v. Mayer, 332 F.3d 422, 425-427 (6th Cir.

2003); see also Younker v. Ohio State Univ. Med. Ctr., 2013 WL 3222902 at *5 (S. D. Ohio June

25, 2013) (“Even though he is no longer incarcerated, Plaintiff’s failure to exhaust his

administrative remedies compels dismissal of his Complaint without prejudice.”) (citing Cox,

332 F.3d at 425).

       Plaintiff’s admitted noncompliance with the BOP’s administrative process establishes

that he failed to properly exhaust his administrative remedies before filing this lawsuit. The

Court finds that Defendants have carried their burden in proving Plaintiff’s failure to properly

exhaust all administrative remedies. See Jones, 549 U.S. at 216 (“Failure to exhaust is an

affirmative defense under the PLRA.”); see also Napier, 636 F.3d at 225 (defendants bear the

burden of proving the failure of a prisoner to properly exhaust all administrative remedies.).

       Accordingly, Plaintiff’s failure to exhaust his administrative remedies warrants dismissal

of the Complaint.

       C. Claim Against BOP

       Finally, Defendants allege that Plaintiff has failed to state a claim against Defendant

BOP. The Court agrees.

        In Bivens, the Supreme Court held that plaintiffs may sue federal officials for denying

them their constitutional rights. Bivens, 403 U.S. at 390 97. But a Bivens action may be brought

only against individuals. The Supreme Court has expressly refused to allow Bivens actions to be


                                                 7
(4:19CV2421)

brought directly against federal agencies. See FDIC v. Meyer, 510 U.S. 471, 484-86 (1994); see

also Norfolk S. Corp., 156 F.3d 701, 705 (6th Cir. 1998) (“[A] Bivens action cannot be brought

against a federal agency.”).

       Accordingly, Plaintiff’s Bivens action against BOP is dismissed for failure to state a claim

upon which relief can be granted.

                                         IV. Conclusion

       For the foregoing reasons, the Court grants Defendants’ Motion to Dismiss (ECF No. 7).

The Court dismisses the Complaint against BOP with prejudice and against the individually

named Defendants without prejudice. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that

an appeal from this decision could not be taken in good faith.



       IT IS SO ORDERED.


  January 8, 2020                              /s/ Benita Y. Pearson
Date                                         Benita Y. Pearson
                                             United States District Judge




                                                8
